DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 3 June 2019:
	Claims 3-13 and 16-20 are amended.
	Claims 1-20 are pending.



Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for secure digital assistant integration in web pages, comprising the system receiving an intent manifest data structure that maps actions of a digital assistant with link templates of an electronic resource developed by a third-party developer device. The system validates the electronic resource based on the intent manifest data structure. The system receives, from a data exchange component of an iframe of the electronic resource loaded by a client computing device, an identifier of the client computing device. The system receives a foreground state of the electronic resource from an onsite state sharing API. 

The closest prior art are as follows:

Dorwin et al. (U.S. Patent 9,785,759) discloses techniques for configuring multiple content protection systems, comprising a client media player being employed to determine whether media content 

Daniel et al. (U.S. PGPub. 2016/0284005) discloses techniques for product, service and business recommendation, comprising an apparatus may comprise a user context component operative to manage a user context associated with a user account for a messaging service; a user profile component operative to retrieve a user profile for the user account; and a recommendation component operative to determine one or more recommendations based on the user context and the user profile and configure a recommendation interface for a messaging endpoint on a client device based on the recommendations. However, unlike the instant invention, Daniel does not disclose “receive, from a third-party developer device, an intent manifest data structure containing a mapping between a plurality of actions of a digital assistant and a plurality of link templates of an electronic resource developed by the third-party developer device; receive, from a data exchange component of an iframe of the electronic resource loaded by a client computing device, an identifier of the client computing device that executes the electronic resource; receive a foreground state of the electronic resource from an onsite state sharing application programming interface…”

GREEN, JR. et al. (U.S. PGPub. 2011/0301982) discloses techniques for an integrated medical software system with embedded transcription functionality, comprising a clinical module for capturing clinical data for a patient in a first electronic document and a communication component that 

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-20 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/ANTHONY D BROWN/Primary Examiner, Art Unit 2433